Citation Nr: 1046079	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-22 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 
percent for long thoracic nerve compression with left arm 
radiculopathy.

2.  Entitlement to an initial disability rating higher than 10 
percent for cervical spine spasm.

3.  Entitlement to an initial disability rating higher than 10 
percent for a left ankle sprain.

4.  Entitlement to an initial disability rating higher than 10 
percent for an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Of preliminary importance, because the claims for a higher 
ratings involve requests for a higher rating following the grant 
of service connection, the Board has characterized this claims in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2010.  A transcript of this 
hearing is in the claims folder.


FINDINGS OF FACT

1.  Long thoracic nerve compression with left arm radiculopathy 
is manifested by pain, weakness and functional impairment of the 
minor (non-dominant) left upper extremity; there is no medical 
evidence to show that the Veteran has complete paralysis of the 
major long thoracic nerve and the preponderance of the evidence 
is against a finding that the motion of the Veteran's left arm is 
limited to the shoulder level.  He has the maximum schedular 
rating that can be assigned to the nerve damage of the minor 
extremity.

2.  The Veteran's service-connected cervical spine disability is 
manifested by forward flexion of the cervical spine no worse than 
32 degrees during flare-ups.  His spine is not ankylosed, and his 
disability is not characterized by muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour.

3.  A left ankle sprain manifested by full range of motion with 
no ankylosis or malunion of the ankle and impairment that more 
nearly approximates ankylosis of the ankle. 

4.  The Veteran's adjustment disorder is manifested by anxiety 
and panic attacks which most nearly approximate occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for long thoracic nerve compression with left arm radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.71a, 
4,124a, Diagnostic Codes 5201, 8519 (2009). 

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for cervical spine spasm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2009).

4.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for an initial disability rating of 30 percent, but 
not higher, for an adjustment disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The May 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the March 2006 letter.

A May 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the May 2008 letter, and opportunity for the Veteran to 
respond, the December 2009 supplemental statement of the case and 
August 2010 statement of the case reflect readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's March 2006, November 2008 and November 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and by the Veteran's representative on 
his behalf.  The Board finds that no additional RO action to 
further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

I.  Entitlement to an initial disability rating higher than 20 
percent for long thoracic nerve compression with left arm 
radiculopathy.

Service connection for long thoracic nerve compression with left 
arm radiculopathy was granted in a May 2006 rating decision which 
assigned an initial 20 percent evaluation, effective August 11, 
2005.  In a September 2009 rating decision, this evaluation was 
increased to a temporary total evaluation for convalescence 
following surgery beginning March 9, 2009, after which a 20 
percent evaluation was assigned, effective from May 1, 2009.  The 
period for which the temporary total rating was assigned is not 
at issue herein.

The Veteran is currently rated at 20 percent under Diagnostic 
Code 8519 for his long thoracic nerve compression with left arm 
radiculopathy disability.   

38 C.F.R. § 4.124a provides the rating criteria for paralysis of 
the long thoracic nerve.  The medical evidence of record shows 
that the Veteran's left upper extremity is his minor extremity.  
The 20 percent rating is the maximum rating to be assigned under 
the schedule for either complete or severe incomplete paralysis.  
The rating is not to be combined with lost motion above the 
shoulder level.  Diagnostic Code 8519 and note.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.

Neuritis and neuralgia of the peripheral nerves is to be rated 
with a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.123, 4.124 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  38 C.F.R. § 4.124.

As noted above, under Diagnostic Code 8519, a noncompensable (no 
percent) rating is assigned for mild incomplete paralysis, a 10 
percent rating is assigned for moderate incomplete paralysis, and 
a 20 percent rating is assigned for severe incomplete paralysis .  
A 20 percent rating is also assigned for complete paralysis of 
the minor nerve; inability to raise arm above shoulder level, 
winged scapula deformity.  A 30 percent rating is assigned if 
there is complete paralysis of the major long thoracic nerve.  A 
note indicates that these ratings are not to be combined with 
lost motion above shoulder level.  38 C.F.R. § 4.124a, Diagnostic 
Code 8519. 

Plate I located in the 38 C.F.R. Part IV indicates that full 
forward flexion is from 0 to 180 degrees and full shoulder 
abduction is from 0 to 180 degrees.  Diagnostic Code 5201, 
located in 38 C.F.R. § 4.71a, provides that a 20 percent rating 
is warranted for motion of the arm limited to shoulder level.  A 
30 percent rating is warranted for motion limited to midway 
between side and shoulder if it is of the dominant (major) arm 
and 20 percent if it is of the non-dominant (minor) arm.  A 40 
percent rating is warranted if motion is limited to 25 degrees 
from side if of the major arm, and 30 percent is warranted if of 
the minor arm.

The Veteran underwent a VA examination in March 2006.  He 
reported pain in his neck that began in the left side of his neck 
and travelled to his shoulder blades.  He had surgery in 2002 and 
2004.  He continued to have pain on an intermittent basis which 
was sharp, pulling and stabbing.  He had weakness down the left 
side of his neck with decreased range of motion.  He had 
stiffness approximately two times a week to every other month.   
There was swelling to the chest area underneath the clavicle.  
There was no heat or redness.  There was instability with 
weakness.  He had instability and locking to the left side of his 
neck with certain movements.  He wore a custom brace for the left 
shoulder and arm and cervical area.  Flare-ups were equivalent to 
his neck giving out.  When he had pain in his neck, he his 
activities of daily living were limited.  On examination, the 
left shoulder was tender to palpitation to the anterior and 
posterior aspect.  No significant swelling or obvious deformities 
were noted.  There was minimal popping with passive range of 
motion, forward flexion.  Pain through the full range of motion 
which started at 45 degrees.  He was able to continue up to 100 
degrees absent 80 degrees of full left shoulder forward elevation 
secondary to increased pain and he did experience weakness with 
range of motion to the left shoulder.  Left shoulder abduction 
was 0 to 90 degrees absent 90 degrees of full range of motion.  
Pain was the most limiting factor.  He had weakness, increased 
endurance and easy fatigability.  Repetition did not change 
degrees.  Internal rotation of the left shoulder had pain 
beginning at 30 degrees but he was able to continue to 70 
degrees, absent 20 degrees of full extension range of motion to 
the left shoulder secondary to pain.  X-rays demonstrated a 
normal left shoulder.  The diagnosis was left shoulder pain and 
decreased range of motion secondary to long thoracic nerve 
surgery.  

The Veteran underwent a VA examination in November 2008.  He 
reported decreased strength in his left arm and pain in his neck 
and shoulder.  He reported intermittent tingling in his fingers 
four through five.  On examination, shoulder abduction was 0 to 
130 degree and shoulder flexion was 0 to 150 degrees.  Shoulder 
internal rotation was 0 to 45 degrees and shoulder external 
rotation was 0 to 45 degrees.  Extension was 0 to 30 degrees.  
All of these were accompanied by pain in the shoulder joint and 
there was no change with repetitive motion.  Upper extremity 
strength was grade 5- throughout the left upper extremity both in 
proximal and distal muscles.  Sensation was intact to light 
touch.  He had significant atrophy of his periscapular muscles as 
well as his deltoids and biceps on his left.  X-rays showed a 
normal left shoulder.  The diagnosis was long thoracic nerve 
compression and upper trunk based brachial plexus compression.  
The examiner noted that the Veteran had significant weakness in 
his serratus anterior, which was supplied by the long thoracic 
nerve as well as weaknesses in the muscles innervated by the 
upper portion of the brachial plexus.

The Veteran underwent a VA examination November 2009.  He 
reported left shoulder pain and left scapula winging.  His left 
hand got very cold and he had numbness in his 4th and 5th 
fingers.  He reported instability two to three times a year 
without sublaxation.  There was weakness but no pain, stiffness 
or incoordination.  The symptoms did not affect the motion of the 
joint.  Flexion was 0 to 180 degrees, left abduction was 0 to 180 
degrees, left internal rotation was 0 to 90 degrees, and left 
external rotation was 0 to 90 degrees.  There was no evidence of 
pain with active motion and there was no additional limitation.  
X-rays revealed a normal left shoulder.  The examiner noted that 
the Veteran presented with muscular complaints of the 
sternocleidomastoid muscle and trapezius muscle which were caused 
by the long thoracic compression and result in left shoulder 
perceived instability, atrophy of left trapezius and winging left 
scapula.  

A November 2009 VA peripheral nerves examination noted that the 
Veteran had underwent 4 surgeries for his nerve compression but 
still experienced left side neck pain.  The present symptoms were 
weakness, pain, instability, neck stiffness and neck locking.  
His motor examination report was normal and his sensory function 
report demonstrated normal vibration, pain, light touch and 
position sense.  Reflexes were 2+.  There was atrophy of the left 
trapezius.  The diagnosis was chronic winging, left scapula 
secondary to compression long thoracic nerve and spinal accessory 
nerve with residual left trapezius atrophy.  There was nerve 
dysfunction.  Paralysis and neuritis were absent but neuralgia 
was present.  The examiner noted that the Veteran lost 8 weeks of 
work due to nerve compression surgery.

The Veteran's service-connected disability is manifested by pain, 
weakness, atrophy of left trapezius and winging left scapula.  
However, the Veteran is right handed, so this is the minor 
extremity.  A 20 percent schedular rating is the maximum for 
complete paralysis of the nerve.  In any event, the Veteran's 
left thoracic radiculopathy is currently rated under Diagnostic 
Code 8519, and, as the Veteran is right handed, the disability is 
rated under the "minor" rating, which shows that the current 20 
percent rating is the maximum evaluation allowed for the minor 
nerve.  Since the effective date of service connection, the 
Veteran was able to at a minimum, continue up to 100 degrees 
absent 80 degrees of full left shoulder forward elevation.  
Therefore, the Board finds that the preponderance of the evidence 
is against a finding that the motion of the Veteran's left arm is 
limited to the shoulder level due to left thoracic radiculopathy; 
thus, a higher rating is not warranted based upon limitation of 
motion of the left arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Therefore, the Board finds that a schedular rating in 
excess of 20 percent is not warranted.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to determine 
if there is any additional functional loss of the left shoulder, 
assessed on the basis of increased limitation of motion, pursuant 
to the guidelines set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Arguably such provisions are not applicable as the 
Veteran's disability is rated on the basis of impairment of the 
thoracic nerve.  Even assuming applicability, there is no medical 
evidence of additional loss of left shoulder or arm motion, as 
the result of thoracic radiculopathy, due to flare-ups of pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms of any of these or other 
relevant symptoms that results in additional loss of motion, to a 
degree that would support a rating in excess of 20 percent for 
the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca, 8 Vet. App. at 202. 

Finally, while he missed some time from work, apparently 
secondary to the sugary, it is not otherwise shown that his left 
shoulder pathology has significantly interfered with his 
employment or otherwise indicated a need for extraschedular 
award.  This will be discussed in more detail later.  See 
38 C.F.R. § 3.321.

II.  Entitlement to an initial disability rating higher than 10 
percent for cervical spine spasm.

The Veteran is currently rated at 10 percent under Diagnostic 
Code 5237 for his cervical spine spasm.  Regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002), including the rating criteria for evaluating disabilities 
of the thoracic, lumbar, and cervical spine.  Effective from 
September 26, 2003, disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for DCs 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees or where the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait of abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 30 
degrees, or where there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent 
rating is for assignment where there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a Codes 5235 to 5243 
(2009). 

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees and left and 
right lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion generally 
recognized by VA.  Id., Note (3).  Further, the term "combined 
range of motion" refers to "the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation"; provided, however, that the aforementioned 
normal ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range of 
motion measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4). Note (5) provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under Diagnostic Code 5243, for 
intervertebral disc syndrome, may be rated alternatively based on 
incapacitating episodes.  The criteria provide for a 10 percent 
rating where intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent rating was warranted where incapacitating episodes have a 
total duration of at least two weeks but less than 4 weeks during 
the past 12 months.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2) also allowed 
the Veteran to be rated separately for musculoskeletal and 
neurological manifestations under appropriate Diagnostic Codes if 
it would result in a higher combined evaluation for the 
disability.

It is the Board's conclusion that the preponderance of the 
evidence is against the assignment of an initial rating in excess 
of 10 percent for the Veteran's cervical spine spasm.  

The Veteran underwent a VA examination in March 2006.  He had 
tenderness on palpitation throughout his cervical spine.  He had 
significant muscle spasms to the left paracervical muscles.  
Forward flexion was 0 to 45 degrees with pain throughout the 
whole range of motion.  Backward extension was 0 to 20 degrees 
with pain through the whole motion.  Lateral flexion to the left 
and right was 0 to 20 degrees.  Rotation was 0 to 40 degrees to 
the left and 0 to 60 degrees to the right.  Pain was the most 
limiting factor.  There was no weakness, decreased endurance or 
easy fatigability with repetitive range of motion to the neck and 
repetition did not change with degrees.  X-rays demonstrated a 
normal cervical spine.  The diagnosis was long thoracic nerve 
compression resulting in corrective surgery, and muscle spasms of 
the cervical spine with continual pain and radiculopathy of the 
left arm.

The Veteran underwent a VA examination in November 2009.  Despite 
undergoing four surgeries, the Veteran was still experiencing 
left sided neck pain.  The Veteran did not undergo surgery for 
his cervical spine disability.  There was a history of pain, 
stiffness, weakness and spasms.  There was no history of fatigue 
or decreased motion.  There was no radiation of pain.  He had 
spinal flare-ups which were severe and occurred multiple times 
daily.  There were no incapacitating episodes of spine disease.  
His motion was limited by 30 percent during these flare-ups.  On 
examination, his posture, gait and head position were normal.  He 
had no spasm, atrophy, guarding, pain with motion, tenderness or 
weakness.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis or reverse lordosis.  
Flexion and extension were 0 to 45 degrees.  Left lateral flexion 
was 0 to 45 degrees.  Left lateral rotation was 0 to 80 degrees.  
Right lateral flexion was 0 to 45 degrees and right lateral 
rotation was 0 to 80 degrees.  There was no evidence of pain on 
active range of motion.  The examiner noted that although the 
range of motion was reduced, this represented normal range of 
motion due to other factors not related to the cervical spine 
disability.  There was no reduced range of motion noted in the 
examination and the Veteran was noted as having longstanding 
compression of long thoracic nerve and spinal accessory nerve 
which affected the muscles that enabled head tilt/rotation.  X-
rays showed a normal cervical spine. 

For an initial evaluation of more than 10 percent, there would 
need to be evidence of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis.

The record does not contain evidence of any limitation of motion 
or spasm or guarding severe enough to result in abnormal gait 
and, as such, the general rating criteria do not entitle the 
Veteran to an initial rating in excess of 10 percent.  As 
cervical spine flexion was greater than 30 degrees, an initial 
evaluation of more than 10 percent is not warranted under the 
general rating criteria.  As noted, the current general rating 
formula provides for disability ratings without regard to 
symptoms such as pain, stiffness, or aching. 

The Board has considered the application of a higher rating based 
on functional loss due to pain on use or due to flare- ups as 
required under DeLuca, 8 Vet. App. 202.  The Board notes that the 
November 2009 VA examiner indicated that during flare-ups, the 
extent of limitation of motion or other functional impairments 
was 30 percent.  However, even considering the 30 percent 
additional limitation, cervical spine flexion was still greater 
than 30 degrees.  Additionally, the examiner noted that the 
Veteran's range of motion should be considered normal.  
Therefore, a higher rating is not warranted on this basis.

Neither the reports of the May 2006 or November  2009 VA 
examinations, nor any of other evidence of record, shows that the 
Veteran's cervical spine spasm is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spine contour, and it is clear from the record that his spine is 
not ankylosed.  Under the circumstances-in light of the totality 
of the evidence-it is the Board's conclusion that greater weight 
of the evidence demonstrates that the Veteran's disability 
picture more nearly approximates the criteria required for an 
initial 10 percent rating, and no more. 

III.  Entitlement to an initial disability rating higher than 10 
percent for a left ankle sprain.

The Veteran's left ankle sprain is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, diagnostic code 5271, 
limited motion of the ankle.  Pursuant to this diagnostic code a 
10 percent rating is applied for moderate limited motion of the 
ankle and a 20 percent rating is applied for marked limited 
motion of the ankle.  Separate ratings are available for ankle 
disabilities that involve ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragaectomy.  38 C.F.R. § 4.71a, diagnostic 
codes 5270-5274.  None of these alternative rating criteria apply 
to the Veteran's ankle sprain, so they will not be further 
discussed. 

For VA rating purposes, the full range of dorsiflexion of the 
ankle is to 20 degrees, and the full range of plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Veteran underwent a VA examination in March 2006.  He 
reported that his left ankle gave out on him.  He had subluxation 
a few times a year.  There were no locking, flare-ups and no use 
of a brace of assistive device.  He usually would limp for a 
couple of days when he had pain.  He had popping with range of 
motion, stiffening occasionally with prolonged walking and 
standing.  On examination, there was slight tenderness to lateral 
aspect of left ankle from a sprain a day ago.  There was no 
redness but significant tenderness along the tendon line.  
Popping continually with range of motion.  He had full circular 
range of motion.  Dorsiflexion was 0 to 20 degrees, plantar 
flexion was 0 to 45 degrees with pain continually through the 
range of motion which was the most limiting factor.  There was no 
weakness, no increased endurance or easy fatigability with 
repetition of the left ankle.  X-rays revealed a normal left 
ankle.  The diagnosis was left ankle sprain, chronic, with 
continued pain and apparent ligament weakness.

The Veteran underwent a VA examination in November 2009.  On 
examination, there was no deformity, no giving way, no 
instability, no stiffness, no weakness, no incoordiation, no 
decreased speed of joint motion and no episodes of dislocation or 
sublaxation.  There was pain.  There were no locking episodes, no 
effusions and no symptoms of inflammation.  The condition did not 
affect the motion of the joint and there were no flare-ups of 
joint disease.  There was no ankle instability and no tendon 
abnormality.  There was no evidence of pain with active motion on 
either the left or right side.  Dorsiflexion of the left and 
right side was 0 to 20 degrees.  Left and right plantar flexion 
was 0 to 45 degrees.  There was no pain following repetitive 
motions and there were no additional limitations after repetitive 
motion.  There was no anklyosis.  X-rays showed a normal left 
ankle.  The diagnosis was a normal left ankle.

The Board initially notes that while the May 2006 rating decision 
granted service connection for a left ankle sprain at a 
noncompensable evaluation, the Veteran's disability has 
consistently been rated as 10 percent disabling since the 
effective date of August 11, 2005.  

However, the evidence does not show that the limitation of motion 
of the Veteran's ankle is more than moderate in degree which 
would warrant an initial 20 percent disability rating.  The Board 
finds that the Veteran's left ankle sprain was manifested by 
essentially full range of motion since the effective date of 
service connection.  

As range of motion of the left ankle has been full, the range of 
motion does not more nearly approximate or equate to marked 
limitation of motion of the ankle, required for a repetitive use 
under 38 C.F.R. § 4.40, 4.45, 4.59.  

For these reasons, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for a left ankle 
sprain. 

IV.  Entitlement to an initial disability rating higher than 10 
percent for an adjustment disorder.

The Veteran is currently rated at 10 percent under Diagnostic 
Code 9440 for his adjustment disorder. 

The schedule for rating mental disorders is divided into multiple 
diagnostic codes to include Diagnostic Code 9411 for 
posttraumatic stress disorder (PTSD) and Diagnostic Code 9440 for 
chronic adjustment disorder.  The mental disorders, however, are 
all contemplated under the general rating formula for mental 
disorders.

Under the general rating formula for mental disorders rating of 
10 percent is assigned when the Veteran exhibits occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform tasks only 
during periods of significant stress, or where the Veteran's 
symptoms are controlled by continuous medication.

A rating of 30 percent is assigned when the Veteran exhibits 
occupational and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A rating of 70 percent is assigned when the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain successful relationships.

A rating of 100 percent is assigned when the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. Id. 

The Veteran underwent a psychological assessment in March 2008 at 
the VA Medical Center (VAMC).  He reported longstanding symptoms 
of anxiety.  He presented as alert, neatly groomed and was 
cooperative and pleasant.  Conversation was articulate and 
coherent and speech was normal.  Affect was broad and appropriate 
to content of conversation.  He reported anxiety and occasional 
episodes of panic.  He slept well and denied suicidal ideation or 
homicidal ideation.  He denied hallucinations.  Insight and 
judgment were good.  The diagnosis was generalized anxiety 
disorder with episodes of panic attacks.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned. 

A March 2008 treatment note indicated a GAF score of 70.

A June 2008 treatment note indicated that the Veteran had some 
anxiety about some changes in his life.  He had a panic attack in 
February and was vigilant about having another.  The diagnosis 
was anxiety disorder not otherwise specified.  A GAF score of 55 
was recorded.

The Veteran underwent a VA examination in November 2008.  He had 
been having difficulty with panic attacks, anxiety, depression 
and irritability since 2001.  He slept reasonably well but did 
have some mild insomnia.  He had anger and irritability issues 
along with decreased energy but no crying spells.  He had panic 
attacks about three or four times a week.  He currently was 
receiving medication which seemed helpful.  He was working as a 
full-time banker and had not missed any work due to his 
psychiatric issues.  The Veteran was showing only mild impairment 
in social, occupational, recreational and familial functioning as 
a result of his psychiatric issues.  He was alert, oriented and 
cooperative.  There were no signs of a thought disorder, loosened 
associations, flight of ideas, hallucinations, delusions, 
obsessions, compulsions or phobias.  He rated himself as 
moderately anxious and depressed most of the time.  Insight and 
judgment appear to be adequate.  The diagnosis was panic disorder 
without agoraphobia and adjustment disorder with mixed anxiety 
and depressed mood.  A GAF score of 65 was assigned.

A July 2010 treatment note reflected that the Veteran reported 
increasing anxiety, short temper, irritability, difficult to work 
with and being less abdaptable.  His thought processes were 
organized without hallucinations or delusions.  The diagnosis was 
generalized anxiety disorder.  A GAF score of 70 was assigned.

In light of the evidence regarding the Veteran's psychiatric 
symptomatology, the Board finds that the Veteran's impairment 
most nearly approximates the occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks contemplated 
by a 30 percent disability rating.  In so finding the Board notes 
that the evidence indicates that the Veteran generally 
experiences mild symptomatology including depression, anxiety and 
irritability.  Additionally, the Veteran also experiences panic 
attacks three to four times a week and it was noted that his 
symptoms were increasing.  The record shows that these symptoms 
have impacted the Veteran's social functioning as well as 
impacted his ability to maintain relationships in a working 
environment.

However, the evidence does not show that the occupational and 
social impairment from the disability more nearly approximates 
the reduced reliability and productivity contemplated by a 50 
percent rating.  The evidence does not suggest that the Veteran 
experiences circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impaired abstract 
thinking; or any of the other symptoms associated with a rating 
in excess of 30 percent.  

The Board's assessment of the severity of the Veteran's 
adjustment disorder is underscored by the GAF scores assigned to 
him.  The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.  The Veteran had been assigned a GAF 
score of 55 in June 2008.  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  This score, reflecting moderate 
symptomatology and functional impairment, is generally consistent 
with the objective findings and a 30 percent rating. 

In sum, the preponderance of the evidence establishes that the 
social and occupational impairment from the Veteran's adjustment 
disorder most nearly approximates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
Accordingly, the Board concludes that the Veteran is entitled to 
a 30 percent rating, but not higher, for the entire initial 
rating period. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's long thoracic nerve compression with left arm 
radiculopathy, cervical spine, left ankle and adjustment disorder 
disabilities are appropriately contemplated by the rating 
schedule.  Indeed, higher evaluations are available, but the 
criteria for such evaluations have not been met.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted here.  Thun.  Moreover, there is nothing to suggest 
that these disorders caused any significant work interference, 
certainly not to the extent to warrant extraschedular 
consideration.


ORDER

Entitlement to an initial disability rating higher than 20 
percent for long thoracic nerve compression with left arm 
radiculopathy is denied.

Entitlement to an initial disability rating higher than 10 
percent for cervical spine spasm is denied.

Entitlement to an initial disability rating higher than 10 
percent for a left ankle sprain is denied

Entitlement to an initial 30 percent rating, but no higher, for 
an adjustment disorder is granted, subject to the criteria 
applicable to the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


